Title: Board of Admiralty to John Bradford, 12 May 1780
From: Board of Admiralty
To: Bradford, John


SirMay 12th 1780
The foregoing is a Copy of our last since which we have not been favoured with any of yours. Within these few days your Packet relative to the Lord Sandwich packet Boat was handed to us by Lieutenant Brown which was immediately lodged with the Secretary of Congress and Council retained in the Cause when determined by the Court of Appeals shall advise you. As the Navy Board is directed to fit out the Dean frigate to proceed to this Bay with the utmost expedition, you are directed to put on board of her as much of the Humes Cargo of prize Rum as she can conveniently take in, reserving 60 hhds which you are directed to sell, and deliver the Money arising therefrom to the Commissioners of the Navy Board at Boston. The enclosed are Copies of Major Lees application for a pipe of Maderia Wine which he aledges was by Mr. Henley engaged for with you. We have answered that as you were not Authorized to sell any of the Continental Wines, and we had no information from you respecting this Matter we did not think proper to deliver a pipe of those in our possession, nor to decide respecting any engagement you may have made.
We are Sir Your Hble servts.
